Citation Nr: 1114426	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-35 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for low back disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from February 1954 to May 1964, as well as full time service in the Active Guard Reserve of the Air National Guard from May 1983 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The record reflects that in April 2009 the Veteran withdrew his claims seeking service connection for actinic keratosis and for lymphoma.  In addition, although he was issued a statement of the case in July 2009 which addressed the matter of service connection for eye disorder, on his VA Form 9 of  September 2009, he specifically limited the current appeal to the issue of service connection for low back disorder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Veteran contends that his current back disorder originated during service.  The service treatment records for his first period of service document treatment in 1955 for a twisting injury to the back.  The service records for his period of service in the Active Guard Reserve show several instances between 1987 and 1992 in which he was treated for lower back maladies including lumbosacral strains and lumbar facet syndrome.

In connection with the instant appeal, the Veteran was examined by VA in July 2009.  The VA examiner noted the low back complaints and findings reflected in the service treatment records.  The Veteran reported a post-service back injury in April 2003 involving a six-foot fall which resulted in compression fractures at L1 and the thoracolumbar spine; however, the Veteran indicated that the lower and mid-back pain complaints in service had persisted continually since his discharge, and that the current pain was located in the same areas as in service.  The VA examiner diagnosed the Veteran as having thoracolumbar spine strain.  The VA examiner concluded that, given the overlap of service back problems, the post-service back injury, and a course of treatment for lymphoma reflected in the records, he was unable to resolve the question of service connection without resort to mere speculation.

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the United States Court of Appeals for Veterans Claims (Court) held that an examiner's conclusion that an opinion would be speculative cannot be relied upon unless the examiner has explained the basis for such an opinion or the basis is otherwise apparent from the evidence of record. 

In this case, the Board finds that the VA examiner did not adequately explain the basis for his opinion that he could not offer an opinion without resort to speculation.   Consequently, the Board finds that another VA examination is necessary. 

Accordingly, the issue of service connection for low back disorder is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination by an examiner with appropriate expertise to determine the nature and etiology of the Veteran's low back disability.  All indicated studies, tests and evaluations deemed necessary should be performed.  With respect to each thoracolumbar disorder identified, the VA examiner should opine whether it is at least as likely as not that such low back disability is etiologically related to the Veteran's periods of service, or, if arthritis is diagnosed, whether arthritis was manifest within one year of discharge from either period of service.  

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should so specify in the report, and explain why the requested opinion could not be rendered.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's current claimed thoracolumbar disorder.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

The rationale for any opinion expressed should be provided.  The relevant documents in the folders should be made available to the examiner for proper review of the medical history. 

2.  Thereafter, and after undertaking any other developmental action deemed necessary, the RO/AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted in full the RO should issue a supplemental statement of the case, and should provide the Veteran and his representative an opportunity to respond.

After the Veteran and his representative have been given an opportunity to respond to the supplemental statement of the case and the period for submission of additional information or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, the case should be returned to the Board for further appellate consideration, if otherwise in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded to the RO.  Kutscherousky v. West,  12 Vet. App. 369 (1999).  


This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

